In Germany, there was once a mayor of Cologne — at 41, he was a young leader for his times — who held the view that peace in Europe depended on the relations between Germany and France. He said that could be achieved only by developing strong economic and political ties that would unite the interests of both nations. Today that proposition would surprise no one, but what is different about it was that Konrad Adenauer, that young mayor, was advocating it from his mayor’s office about 100 years ago, in the 1920s, as he sought better relations between the countries of the Rhine basin. The idea did not prosper at the time, much less with the outbreak of the Second World War, which led to the events we are all familiar with that resulted in the promulgation of the Universal Declaration of Human Rights and the creation of this formidable Organization that is the United Nations, where I have the honour to speak today.
Similarly, in 1960 some other visionary leaders in Central America began the process of creating the Central American Common Market, the oldest integration effort on the continent, which helped to jointly drive the development of Central America with a view to improving its inhabitants’ living conditions.
The leaders who preceded me in Costa Rica were also ahead of their times. As early as the second half of the nineteenth century we announced that education for children would be free and compulsory, and in 1941 we established the foundations of a universal social-security system. Seventy years ago we abolished our army and declared that we would be at peace with the world forever. At the time, it was said that it would be impossible for a country to survive without an army, and yet here I am, 70 years later, proof to the contrary.
In 1981 we opened the University for Peace to the world. All of that was possible only in a multilateral world that fights for peace, international law and human rights. Our continent’s ideas also showed themselves ahead of their times with the adoption of the American Convention on Human Rights, known as the San Jose Pact, and with the creation of the Inter-American Commission on Human Rights and the Inter-American Court of Human Rights.
Would it have been possible to advance the Universal Declaration of Human Rights, the creation of the United Nations, the implementation of the Marshall Plan, the Alliance for Progress, decolonization or the Treaty on the Prohibition of Nuclear Weapons as proactive steps towards building a better world? Or was it inevitable that they were responses, aimed at preventing new wars and other global threats? Might it have been possible to avoid so much pain and loss?
Ideas can be ahead of their time. Rather than waiting, we should take the initiative to mobilize joint projects for peace and progress for humankind as a road to building a better shared future for all through multilateralism. The freedom of the human spirit compels us to act. We should not be condemned merely to be reactive to potential painful events that might occur or that we know could occur in the future. It is our responsibility today to anticipate the direction that history will take and to take advantage of opportunities, without allowing a new economic, environmental or conflict crisis to be the new lever that compels us to adopt the necessary changes.
Contemporary thinkers such as Rob Riemen, Yuval Noah Harari, Joseph Stiglitz and others agree that today we are seeing parallels with the world of the 1930s. Despair, frustration, resentment and the lack of a sense of belonging create a breeding ground for regimes that trample on people’s rights and wage war in the name of perverse and spurious ideals. In an era of profound transformation that is forcing us to rethink the very foundations of our social contract, a simplistic discourse of “isms” is echoing around and penetrating societies from within, gathering popular support in democratic and legal systems, and within our democracies we have been unable to provide similarly agile and concrete responses to inequality and a lack of opportunity.
We must also anticipate history with strength and courage, so as not to repeat the mistakes of the past. In our discussions over the past few days during the Climate Action Summit, we have discussed the urgent implementation of global mechanisms to address our current challenges, and we have analysed the positive results we have had where we have been able to implement innovative ideas.
Based on its history, Costa Rica supports multilateralism as a tool to confront common threats and build a joint future for our planet. Advocating for multilateral solutions to common global causes does not mean that we must agree on each and every detail. We must do it while respecting each other’s differences, with dialogue and an understanding that our shared objective transcends individual differences. We are capable of agreeing on coordinating our actions and contributions for the common cause, as was achieved in the founding Charter of the United Nations, the Sustainable Development Goals and the Paris Agreement on Climate Change.
No home is more shared than the planet we inhabit and no cause is more global than the fight against the climate crisis. No one can escape its effects and no contribution is too small, because only the sum of the actions of all countries and all people will enable us to address it. We are honoured that the international community has entrusted Costa Rica with organizing the preparatory meeting for the twenty-fifth Conference of the Parties to the United Nations Framework Convention on Climate Change, which we are hosting between 8 and 10 October, in preparation for the twenty-fifth Conference of the Parties, to be held in December by our brother country Chile. Our commitments must be clear, concrete and forceful.
In February, in our resolve to do our part, we launched a national decarbonization plan for Costa Rica to achieve a modern, green, digital, resilient and inclusive economy free from the use of fossil fuels by 2050, in line with our ambitious environmental goals, taking the disruptive approach that has been characteristic of our country. In the same way that we have shown that it is possible to achieve 99 per cent clean and renewable electricity and to reverse deforestation processes, going from 20 per cent forest cover in the 1980s to what is now more than 50 per cent, we are working towards the goals of decarbonization, biodiversity conservation and the implementation of nature-based solutions. That is what the young people and many others who have been demonstrating on a weekly basis in so many countries are demanding.
The effects of the climate crisis, inequality, poverty and, in many cases, violence drive migratory flows of millions of people around the world that represent a challenge for the international community. From the point of view of human rights, we must provide united and sophisticated responses. Central American migration could be eliminated by bringing economic and social development to our countries’ rural areas, which is where most migrant populations come from. The best investment in migration is to establish good, fair and well-paid international markets for the agricultural and pastoral products produced in rural Central America and thereby improve well-being in those areas. That could be done through the combined efforts of many countries and partners by means of good, fair market prices, technology, added value and cooperation. That is the best and most humane solution to the tragedy of economic migration.
An African proverb says that when two elephants fight it is the grass that suffers — or these days we could say we all suffer. Humankind has already endured an era of bipolarity, and we know what the legacy of that was. The turbulence affecting the global economy today is hampering economic growth, especially in the most vulnerable countries, as the employment and entrepreneurship opportunities linked to production disappear. In addition to its economic impact, that puts pressure on democratic institutions. Democracies are affected by restrictive environments and austerity regimes that are designed to maintain macroeconomic balances but also limit plans for reducing inequalities and concentrated wealth. Less spending on weapons and accumulation and more investment in fighting poverty, inequality and climate change is the smartest thing that the world can do today. Let us once more get ahead of history in that regard.
The information society and digitization have created an additional area of pressure. Participating in the fourth industrial revolution is not optional. We are being forced to rethink the future of work, the conceptualization of learning and the sustainability of employment-based social protection institutions, as the International Labour Organization and its Global Commission on the Future of Work have begun to do. The world must not let its cohesion weaken. We must bridge the gap between the excluded and the included of the world. Managing technological change to advance decent work and close technological and gender gaps will be key to getting ahead of history and preserving the democratic and social fabric.
The establishment of a global initiative for digital inclusion and literacy, as well as inclusion itself, would be the smartest thing we could do for humankind. We should not be erecting more barriers because of our differences but rather reaping an abundance of human enrichment and understanding through our marvellous diversity. As in any natural ecosystem, human diversity enables us to complement one other and makes us stronger, and our cohesion lies in the respect, understanding and empathy we have for one another. We, the States that make up this Organization, have the tools to do that, and young people are demanding it.
Democracy, peace, the defence of international law, human rights and international humanitarian law are all facing challenges. In Nicaragua, there is a clear need to restore social peace. Costa Rica has denounced the violence, the disrespect and the ongoing, constant, State-sponsored violations of human rights suffered by those who oppose the Government, which have drastically increased the number of refugees that we receive from that country. National dialogue and an inclusive, transparent and internationally supervised electoral process are crucial.
As a global community, we must seek a peaceful and expeditious settlement to the situation of grave political, humanitarian and human rights violations into which the ruling regime has plunged our brother people of Venezuela. The human rights violations are confirmed in the latest report of the United Nations High Commissioner for Human Rights on the human rights situation in Venezuela (A/HRC/41/18). We must also put an end to the economic blockade of Cuba, whose adverse effects are inflicted on its population, and concert real efforts to deal with the political and social crisis in Haiti. In all those cases, let us get ahead of history.
Strengthening inclusion, especially with regard to gender equality, women’s economic and political empowerment and the fight against all forms of discrimination, with an emphasis on those based on race, religion or sexual orientation, is vital to ensuring respect for human rights and sustainable development. Costa Rica is committed to advancing the rights of people of African descent who face clear conditions of disadvantage. In October we are hosting a high-level meeting on accelerating global action for ensuring the rights of people of African descent. Epsy Campbell Barr, the Vice-President of Costa Rica, who is the continent’s first woman of African descent to occupy that post, will assume that responsibility on behalf of my Government.
More than ever in today’s world we need people and leaders who are courageous in both heart and mind, and our responses must strengthen our welfare and peace institutions, support a free press, promote truthful information, protect the security of people’s private information, devise ethical algorithms and protocols and, above all, improve the lives of all people, hopefully lifting their spirits. The hands engraved almost 50,000 years ago in cave paintings, whether in the Sulawesi caves in Indonesia or in the El Castillo cave in Cantabria in Spain, illustrate our shared path as human beings. They are the same hands of the same species. The Egyptian and Mayan pyramids and the stone spheres of the Diquis in my country are examples of the civilizations that we have built and that taken together are the legacies of a single humankind.
Our mission as leaders today is to get ahead of history and to learn from it so as not to end up like Sisyphus. Getting ahead of history means having courageous and innovative proposals so that when the day comes, we can together overcome the challenges that threaten our planet and one day fulfil intimate dreams such as those of the Costa Rican poet Jorge Debravo, when he wrote, “I ask for tenderness, dinner, silence, bread, home ...”, or the big shared dreams that unite us, such as in the poem by the great American writer Ray Bradbury in which he wrote, “I work for that Short man, Large dream I send my rockets forth between my ears Hoping an inch of Good is worth a pound of years Aching to hear a voice cry back along the universal mall: We’ve reached Alpha Centauri! We’re tall, O God, we’re tall!”
